Exhibit 10.1
Contract No: 169330 AGREEMENT

            THIS AGREEMENT (the "Agreement") is made and entered into as of May
1, 2006 (the "Effective Date") between United Air Lines, Inc. ("UA") and UAL
Corporation ("UAL", UA and UAL sometimes collectively referred to as "United")
and Douglas A. Hacker (sometimes referred to as "Executive").

            WHEREAS, Executive has served and is presently serving as an officer
of UA (such position is hereinafter referred to as the "Executive Position"),
and may hold various other positions and directorships with UA, UAL, or
subsidiaries or affiliates thereof;

            WHEREAS, United and Executive desire to fully settle and resolve any
and all issues arising out of Executive's employment with United and the
termination of his full time employment as an executive officer by United;

            WHEREAS, United wishes to retain certain limited services of
Executive, and Executive wishes to provide said services to United, in
accordance with the terms and conditions set forth herein; and

            WHEREAS, Executive has agreed to provide such services and to
release United from certain liabilities, as set forth in this Agreement, arising
out of Executive's ceasing to serve in the Executive Position;

            NOW, THEREFORE, it is agreed by and between United and Executive as
follows:

            1. Relinquishment of Title; Continued Employment. At the Effective
Date Executive shall cease to serve in the Executive Position and shall
relinquish all titles at United and all of its subsidiaries and affiliates.
Thereafter, and during the remaining Term (as defined in Paragraph 2(A) below),
Executive will continue to be actively employed by United, but Executive will
perform services for United by being "on call", including testifying on behalf
of United, and subject to such other assignments consistent with Executive's
experience and reasonably acceptable to Executive as may be reasonably requested
by either the person who is Executive's supervisor immediately prior to the
Effective Date (the "Supervisor") or the Supervisor's successor; provided that
such requests shall not unreasonably interfere with any employment or business
pursuits, including consulting, that Executive may be engaged in from time to
time.  
2. Time Period of Employment; Prior Agreement and Bankruptcy Claims.            
A. United agrees to employ Executive and Executive agrees to be employed by
United on the basis stated in Paragraph 1 from the Effective Date through the
earlier of (i) 11:59 p.m. on October 31, 2010, or (ii) the termination of this
Agreement and Executive's employment pursuant to Paragraph 4 hereof (such
period, the "Term").

            B. Notwithstanding the foregoing, if the Term ends pursuant to
Paragraph 2(A)(ii) above, by virtue of the operation of Paragraph 4(A)(i),
Executive's beneficiaries will have the benefits accorded to the beneficiaries
of an active officer who dies.

            C. At the end of the Term, Executive shall be deemed to have retired
as an active officer of UA for purposes of United's then current (i) retiree
medical plan and (ii) retiree travel policies in accordance with the terms of
each plan or policy.

            D. In the event that United exercises its right to modify the early
retirement date for United officers, Executive will be entitled to retain the
rights set out in Paragraph 2(C) and the Parties will meet and negotiate in good
faith such other modifications to the terms of this Agreement to retain the
relevant economic benefit to Executive and relevant economic obligations of
United as are otherwise provided herein.

            E. Executive agrees that effective on the Effective Date his
agreement with United entered into on April 27, 2001 (the "2001 Agreement") is
terminated; provided that pursuant to Paragraph 9(D) Executive shall retain his
claim in the UAL bankruptcy matter relating to his nonqualified Supplemental
Retirement Benefits (computed on the basis as filed on Executive's behalf by
United).

            3. Compensation and Benefits.

            A. Salary. United will pay Executive his accrued but unused vacation
as of the Effective Date at the rate of $8,558 per month for a period of six (6)
months ("6 Month Period"). Commencing November 1, 2006 and continuing until
October 30, 2008, United will pay Executive a monthly salary in the amount of
$43,500.00. Commencing November 1, 2008 and continuing until October 31, 2010,
United will pay Executive a monthly salary in the amount of $1,000.00. Payments
shall be paid on the same schedule as salary payments are made to actively
employed officers of United from time to time, currently the 15th and last day
of each month. Other than as set out in this Paragraph 3A., during the Term,
Executive will not be entitled to any increase nor subject to any decrease in
such salary payments. All payments made pursuant to this Paragraph 3 will be
subject to withholding for taxes and other purposes as required by applicable
law.

            B. Incentive Compensation. Executive will not be eligible for an
award under the Performance Incentive Plan (or any successor plan) for 2003 or
any subsequent year. United will pay Executive a payment in the amount of
$2,100,000.00 for his services in connection with the sale of the Company's
subsidiary MyPoints.com, Inc.. This MyPoints payment shall be made in a single
lump sum amount on November 1, 2006. Executive will be entitled to payments
under the Success Sharing Plan ("SSP") for 2006 until the Effective Date at the
rate for Executive Vice Presidents, provided quarterly goals under the SSP are
achieved. Subject to the preceding, Executive shall not be eligible for any
payment under the PIP, SSP, Management Equity Incentive Plan ("MEIP") or any
successor plans. In lieu of participation in any SSP, MEIP, or successor plans,
United will make 24 monthly payments to Executive in the amount of $24,360.00
commencing November 1, 2006 and ending October 31, 2008, and monthly payments in
the amount of $ $560.00 commencing November 1, 2008 and ending October 31, 2010.

            C. Benefits. Executive shall be entitled to the following benefits
during the Term: (i) Transportation. United shall provide to Executive and his
eligibles transportation of the type granted to           actively employed
officers in accordance with company regulations and officer travel policies as
revised from
          time to time.  
(ii) Management Medical/Dental. Executive and his eligible dependents shall
continue to be covered by the Management Medical/Dental Plan in the same manner
as other active management employees, provided the appropriate payroll
deductions are authorized for his portion of the cost for coverage under the
Medical/Dental Plan.   (iii) Group Life Insurance. Executive shall continue to
be eligible to be covered by Group Life Insurance including Contributory Life
Insurance in accordance with the terms of the policies based on his annual
salary amount immediately prior to the Effective Date, on the same basis as
other active management employees, provided the appropriate payroll deductions
are authorized by Executive.   (iv) Group Variable Universal Life. Executive
shall be covered by Group Variable Universal Life Insurance based on his base
salary immediate prior to the Effective Date, on the same basis as other active
officers.   (v) Other Benefits. Executive will continue to be eligible to
participate in the Flexible Spending Account, and will be eligible for payroll
savings bonds on the same basis as other active employees. Executive will also
be eligible to utilize the Credit Union subject to its rules. Executive shall be
eligible for any financial consulting benefit provided to officers of United for
qualifying services incurred prior to the Effective Date.   (vi) Vacation and
Holidays. No vacation or holiday time will be accrued after the Effective Date.
  (vii) Outplacement Benefits. Commencing on the Effective Date, Executive will
be provided with outplacement assistance appropriate to the Executive Position
held by the Executive prior to the Effective Date.   (viii) Office Equipment.
Except as otherwise provided in this Paragraph 3(C)(viii), at the Effective Date
Executive shall return all office equipment, access badges, parking cards, UATP
cards, credit cards, computers, printers, fax machines, pagers and other
wireless devices provided to him by United. Executive may purchase the laptop
computer and Blackberry wireless device provided to him by United upon such
terms and conditions as the Parties may agree prior to the Effective Date,
provided that prior to the Effective Date Executive complaies with such
instructions as United may issue for the removal of United's proprietary
information, the removal or transfer of any software licensed to United, and the
termination of any wireless service agreements related to such equipment
currently held in United's name or otherwise paid or reimbursed by United.  
            D. Each of the benefits enumerated in Paragraph 3(C) is subject to
the plans, policies or programs governing the benefits and those practices,
rules, and regulations of United, as in effect from time to time applicable to
United's employees and officers.

            4. Termination of Employment Under Agreement.

            A. Non-Election of Executive. Executive's employment under this
Agreement shall terminate and Executive will no longer have the status of an
active employee of United and with the exception of the payments during the Six
Month Period under Paragraph 3(A) to the extent not yet paid, will no longer be
entitled to any of the benefits of this Agreement (including the entitlement to
the payment and benefits described in Paragraph 3(C)(i)-(vii), other than those
required by law or otherwise vested), on the happening of the earliest of the
following events: (i) Executive's death (except that in such event payments
required under Paragraphs 3(A) and 3(B) will continue);   (ii) Any material
breach by Executive of Paragraph 6 through 9 hereof or the failure by Executive
to provide notice to United pursuant to Paragraph 4(B)(i) hereof;   (iii)
Executive's termination for Cause (as defined below). For purposes hereof,
"Cause" shall mean (a) the willful and continued failure by Executive to
substantially perform Executive's duties with United (other than any such
failure resulting from Executive's incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to Executive by
the Supervisor, which demand specifically identifies the manner in which the
Supervisor believes that Executive has not substantially performed Executive's
duties, and Executive shall not have substantially performed within a reasonable
time after receipt of such notice, (b) the willful engaging by Executive in
conduct, including any conduct that is a violation of Executive's duties set
forth under Paragraph 7 or 8 hereof, which is demonstrably and materially
injurious to United or its subsidiaries, monetarily or otherwise or (c)
Executive's conviction for the commission of a felony. For purposes of clauses
(a) and (b) of this definition, no act, or failure to act, on Executive's part
shall be deemed "willful" unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive's act, or failure to
act, was in the best interest of United.

            B. Election of Executive. (i) During the Term, if Executive elects
to terminate his employment for any reason, Executive will receive no further
payments under Paragraphs 3(A) or 3(B) above, and will no longer be entitled to
any benefits under Paragraph 3(C) (other than of the payments during the Six
Month Period under Paragraph 3(A) to the extent not yet paid and benefits
required by law or otherwise vested). Before Executive's election to terminate
under this paragraph can become effective, Executive must have provided United
seven (7) days' written notice of his election by registered mail addressed to
the General Counsel of United at its principal World Headquarters offices.
Executive's termination of employment will be as of the seventh (7th) day after
receipt by United of such notice, at which time he will no longer have the
status of an active employee of United (including the entitlement to benefits
described in Paragraph 3(C)(i)-(vii) other than benefits required by law or
otherwise vested).

            (ii) If Executive elects to take a Competitive Position (as defined
below) with a Competitor (as defined below) prior to May 1, 2008: (a) Upon
agreeing to such employment he must immediately so notify United in writing by
registered mail addressed to the General Counsel of United at its principal
World Headquarters offices;   (b) will be deemed to have elected to terminate
his employment under this Agreement (including the entitlement to benefits
described in Paragraph 3(C); however, the Executive will continue to be entitled
to the benefits described in Paragraph 3(C)(xi) and accrued vacation) effective
as of the day Executive becomes employed by such Competitor; and   (c) will be
entitled to no further compensation after such effective date. For purposes of
this Agreement, (1) "Competitor" means any airline or air carrier or any company
affiliated, directly or indirectly, with another airline or air carrier, and (2)
"Competitive Position" means becoming employed by, a member of the board of
directors of, a consultant to, or to otherwise provide services of any nature to
a Competitor directly or indirectly. If during the Term, Executive desires to
provide services whether as a consultant, employee or otherwise to a Competitor
and requests that United consent to such provision of such services, United will
reasonably consider such request and will not unreasonably withhold, delay or
condition its consent. In the event United consents to Executive's providing
such services, there will not be a termination of the Executive's employment
under the Agreement pursuant to this Paragraph 4(B)(ii).

            C. Survival. Notwithstanding any termination of Executive's
employment under this Agreement, Executive shall continue to be bound by (1) the
provisions of Paragraphs 6 through 18 hereof, and (2) the provisions of
Paragraph 4(B)(ii)(a) hereof.

            5. Regulations. During his employment, Executive will be governed by
applicable United regulations, as in effect from time to time, to the extent
that such regulations are consistent with Executive's status as an on-call
employee.

            6. Confidentiality.

            A. For purposes of this Agreement "Confidential Information" shall
mean and include, but not be limited to, the kinds of services provided or
proposed to be provided by United to customers, the manner in which such
services are performed or offered to be performed, information concerning
United's fleet plan, cost structure, strategic plan, labor strategy, information
concerning the creation, acquisition or disposition of products and services,
personnel information, and other trade secrets and confidential or proprietary
information concerning United's business, but shall not include information
which (I) is or becomes generally available to the public other than as a result
of a disclosure by Executive, (II) was available to Executive on a
non-confidential basis prior to its disclosure by UAL or UA, or (III) becomes
available to Executive on a non-confidential basis from a person other than UAL,
UA or their officers, directors, employees or agents who is not otherwise bound
by any confidentiality obligations with respect to the information provided to
Executive (the "Confidential Information").

            B. (i) Executive acknowledges that: (a) United's business is
intensely competitive and that Executive's employment by United has required and
during the Term may continue to require that Executive have access to and
knowledge of Confidential Information of United, (b) the direct or indirect
disclosure of any Confidential Information would place United at a disadvantage
and would do damage, monetary or otherwise, to United's business, and (c) the
engaging by Executive in any of the activities prohibited by this Paragraph 6
may constitute improper appropriation or use of such Confidential Information.
Executive expressly acknowledges the trade secret status of the Confidential
Information and that the Confidential Information constitutes a protectible
business interest of United.

                (ii) Whether directly or indirectly, individually, as a
director, stockholder, owner, partner, employee, principal, or agent of any
business, or in any other capacity, during the Term of this Agreement and for
the two (2) year period thereafter, Executive shall not make known, disclose,
furnish, make available or utilize any of the Confidential Information, other
than in the proper performance of the duties contemplated under this Agreement.
Executive shall return any tangible Confidential Information, including
photocopies, extracts and summaries thereof, or any such information stored
electronically on tapes, computer disks, or in any other manner that Executive
has in his possession (a) on the Effective Date of this Agreement, (b) at the
end of the Term, and (c) at such time as United requests Executive to do so.

                (iii) Executive acknowledges and agrees that due to the
confidential and proprietary nature of the Confidential Information he
possesses, a breach or threatened breach by his of any of the provisions
contained in this Paragraph 6 will cause United irreparable injury. Therefore,
in addition to any other rights or remedies, Executive agrees that United shall
be entitled to a temporary, preliminary, and permanent injunction enjoining or
restraining Executive from any such violation or threatened violation, without
the necessity of proving the inadequacy of monetary damages or the posting of
any bond or security. Executive consents to jurisdiction for such enforcement in
any state or federal court in the State of Illinois.

                (iv) Executive further acknowledges and agrees that due to the
uniqueness of his services and confidential nature of the Confidential
Information he possesses, the covenants set forth herein are reasonable and
necessary for the protection of the business and goodwill of United.

            Executive understands that it is United's intent to have this
promise of confidentiality enforced to its fullest extent. Accordingly,
Executive and United agree that, if any portion of this promise of
confidentiality is unenforceable, the court should still construe and enforce
this promise of confidentiality to the fullest extent permitted by law.

            C. Executive agrees to keep the terms of and circumstances
surrounding this Agreement and of his working arrangement, as defined herein,
confidential except that the source and amount of his income may be revealed as
necessary for tax, loan purposes and the like.

            7. Non-Disparagement.

            A. Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (a) accuses or implies that United and/or any of
its parents, subsidiaries and affiliates, together with their respective present
or former officers, directors, partners, shareholders, employees and agents, and
each of their predecessors, successors and assigns, engaged in any wrongful,
unlawful or improper conduct, whether relating to Executive's employment (or the
termination thereof), the business or operations of United, or otherwise; or (b)
disparages, impugns or in any way reflects adversely upon the business or
reputation of United and/or any of its parents, subsidiaries and affiliates,
together with their respective present or former officers, directors, partners,
shareholders, employees and agents, and each of their predecessors, successors
and assigns.

            B. United agrees not to willfully authorize any statement,
observation or opinion (whether oral or written, direct or indirect) that is
materially injurious to Executive and that (a) accuses or implies that Executive
engaged in any wrongful, unlawful or improper conduct relating to Executive's
employment with United or (b) disparages, impugns or in any way reflects
adversely upon the reputation of Executive.

            C. Nothing herein shall be deemed to preclude Executive or United
from defending, pursuing or otherwise supporting Executive's agreed SERP claim
as set forth in Paragraph 9(D) below or from providing truthful testimony or
information pursuant to subpoena, court order or similar legal process.

            8. Non-Solicitation of Employees: Executive agrees that Executive
will not, during the Term, directly or indirectly, for the benefit of any
Competitor (as defined in Paragraph 4(B) hereof) of United, solicit the
employment or services of, hire, or assist in the hiring of any person eligible
for the Performance Incentive Plan or any successor Plan.

            9. Assent and Release.

            A. In consideration for the payments and benefits provided in this
Agreement and except as set forth in paragraph 9(D), Executive hereby
voluntarily, knowingly, willingly, irrevocably, and unconditionally releases UA
and UAL together with their respective parents, subsidiaries and affiliates, and
each of their respective officers, directors, employees, representatives,
attorneys and agents, and each of their respective predecessors, successors and
assigns (collectively, the "Releasees") from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, causes of action,
rights, costs, losses, debts, and expenses of any nature whatsoever, known or
unknown, which against them Executive or his successors or assigns ever had, now
have or hereafter can, shall or may have (either directly, indirectly,
derivatively or in any other representative capacity) by reason of any matter,
fact or cause whatsoever arising from the beginning of time to the date of this
Agreement, including without limitation all claims arising under Title VII of
the Civil Rights Act of 1991, the federal Age Discrimination in Employment Act
of 1967 ("ADEA"), the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, the Family and Medical Leave Act of
1993, the Equal Pay Act of 1963, each as amended; and all other federal, state
or local laws, rules, regulations, judicial decisions or public policies now or
hereafter recognized, including but not limited to the California Fair
Employment and Housing Act, the Colorado anti-discrimination laws, the Illinois
Human Rights Act, the New Jersey Law Against Discrimination and the New York
City and State Human Rights Law, each as amended. This release by Executive of
the Releasees also includes, without limitation, all claims arising under each
employee pension, employee welfare, and executive compensation plan of United
now in effect or hereafter adopted, except for any benefits to be provided to
Executive under this Agreement or in the normal course of Executive's employment
through the Effective Date. Except as set forth in Paragraph 9(D), Executive
agrees to withdraw and dismiss with prejudice any and all claims filed by
Executive against United in the proceedings styled In re UAL Corp. in the United
States Bankruptcy Court for the NorthernDistrict of Illinios. It is agreed that
this paragraph shall survive termination of the Agreement. Nothing in this
Paragraph 9 shall affect or impair any right that Executive has to either (1)
indemnification pursuant to United's bylaws or applicable law or (2) any vested
benefit under United's employee benefit plans.

            B. Executive expressly acknowledges and agrees that, by entering
into this Agreement, Executive is waiving any and all rights or claims that he
may have arising under the ADEA, as amended, which have arisen on or before the
date of execution of this Agreement. Executive further expressly acknowledges
and agrees that: (i) In return for this Agreement, Executive will receive
compensation beyond that which he was already entitled to receive before
entering into this Agreement;   (ii) Executive has been advised by United to
consult with an attorney before signing this Agreement;   (iii) Executive was
given a copy of this Agreement on or before March 24, 2006. Executive has been
informed that Executive has not less than twenty-one (21) days from March 24,
2006 within which to consider the Agreement and, if Executive considers this
Agreement for fewer than 21 days, then Executive agrees that he has had a
reasonable period of time to consider the Agreement; and   (iv) Executive was
informed that Executive had seven (7) days following the date of execution of
the Agreement in which to revoke the Agreement. After seven (7) days this
Agreement will become effective, enforceable and irrevocable unless written
revocation is received by the undersigned from Executive on or before the close
of business on the seventh (7th) day after Executive executed this Agreement. If
Executive revokes this Agreement it shall not be effective or enforceable and
Executive will not receive the compensation or benefits described in this
Agreement.             C. Waiver of Unknown Claims: It is the intention of
Executive and United in executing this Agreement that the same shall be
effective as a bar to each and every claim, demand and cause of action
hereinabove specified. In furtherance of this intention, Executive hereby
expressly waives any and all rights and benefits conferred upon Executive by the
provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE, to the extent
applicable to Executive, and expressly consents that this Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including as well those related to unknown and unsuspected claims,
demands and causes of action, if any, as well as those relating to any other
claims, demands and cause. "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR."             Executive and UA acknowledges that
Executive and UA may hereafter discover claims or facts in addition to or
different from those which Executive and UA now knows or believes to exist with
respect to the subject matter of this Agreement and which, if known or suspected
at the time of executing this Agreement, may have materially affected this
settlement.

            D. Notwithstanding any other provision of this Agreement, Executive
will retain the unsecured pre-petition claim filed on Executive's behalf by
United in United's Chapter 11 reorganization proceedings for payment of a Senior
Executive Retirement Plan benefit in the agreed amount of $368,167.00, to be
paid under the terms of the Debtors' Second Amended Joint Plan of Reorganization
approved by the United States Bankruptcy Court for the Northern District of
Illinois and effective as of February 1, 2006.

            E. UA and UAL together with their respective parents, subsidiaries
and affiliates, and each of their respective officers, directors, employees,
representatives, attorneys and agents, and each of their respective
predecessors, successors and assigns hereby expressly release Executive from any
an all charges, complaints, claims, liabilities, obligations, promises,
agreements, causes of action, rights, costs, losses, debts, and expenses of any
nature whatsoever, known or unknown, which UA or UAL ever had, now has or
hereafter can, shall or may have (either directly, indirectly, derivatively or
in any other representative capacity) by reason of any matter, fact or cause
whatsoever arising from the beginning of time to the date of execution of this
Agreement.

            10. Non-Assignability; Assignment in the Event of Acquisition or
Merger. This Agreement and the benefits hereunder are not assignable or
transferable by Executive; the rights and obligations of United under this
Agreement will automatically be deemed to be assigned by United to any
corporation or entity into which United may be merged or consolidate.

            11. Applicable Law. This Agreement shall be construed in accordance
with the laws of the State of Illinois, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by the laws of, the State of Illinois, without regard to principles of
conflict of laws.

            12. Paragraph Reference. Any reference to paragraphs or
subparagraphs shall be references to paragraphs or subparagraphs of this
Agreement unless expressly stated otherwise.

            13. Severability. If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect the other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or application in accordance with the essential intent
and purpose of this Agreement, and to this end the provisions of this Agreement
are declared to be severable. Moreover, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
scope, activity or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law and with the essential intent and purpose of this Agreement.

            14. Supersedes Prior Agreement(s). This Agreement supersedes and
voids any prior oral or written agreement relating in any way to Executive's
employment with UA or UAL which may have been entered into between the parties
hereto. Any change to this Agreement after the Effective Date must be in writing
and must be executed by UA, UAL and Executive.

            15. No Mitigation. United agrees that Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
Executive by United pursuant to this Agreement. Furthermore, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Executive to United, or otherwise.

            16. Legal Fees; Arbitration. United shall pay Executive's reasonable
legal fees in the amount of $57,000.00 incurred by Executive in review of this
Agreement and related to claims made by Executive in United's Chapter 11
reorganization proceedings. United shall also pay all reasonable legal fees and
expenses incurred by Executive in disputing in good faith any issue hereunder or
under the or in seeking in good faith to obtain or enforce any benefit or right
provided under the terms of this Agreement. Payments requested by Executive
pursuant to this Paragraph 16 shall be made, without exception, within five (5)
business days after delivery of Executive's written requests for payment
accompanied with such evidence of fees and expenses incurred as United
reasonably may require. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Chicago, Illinois, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect.
Executive consents to arbitration in Chicago, Illinois, as set forth above,
agrees that judgment may be entered in the courts of the State of Illinois on
any such arbitration award, consents to the jurisdiction of the courts of
Illinois, both state and federal, for the enforcement of any such arbitration
award and agrees not to disturb such choice of forum. Notwithstanding the above,
Executive further agrees that United may seek temporary, preliminary or
permanent injunctive relief to enforce the provisions contained in Paragraph 6,
without first proceeding to arbitration.

            17. Representations by United. United hereby represents and warrants
to Executive that; (a) the execution, delivery and performance of this Agreement
by United have been duly authorized by all necessary actions by United, (b) this
Agreement has been duly executed and delivered by United to Executive, and (c)
this Agreement constitutes the valid and legally binding obligation of United
and is enforceable against United in accordance with its terms.
 

            18. No Administrative Claim. Executive hereby acknowledges and
agrees that nothing in this Agreement, nor any breach thereof, shall give rise
to administrative claim under sections 503 or 507 of the Bankruptcy Code and
further agrees that he will not assert an entitlement to such administrative
claim to the Bankruptcy Court or any other judicial or arbitral forum; provided,
however, that the foregoing shall only apply in the event that United's
bankruptcy case is converted to one under Chapter 7 of the United States
Bankruptcy Code.

                    United and Executive, having read and understood this
Agreement and, having consulted with others as appropriate, hereby agree to be
bound by its terms.

            IN WITNESS WHEREOF, the parties have executed this Agreement
effective as of the Effective Date, at the World Headquarters of United Air
Lines, Inc., 1200 East Algonquin Road, Elk Grove Twp., Illinois 60007.
 

UAL CORPORATION AND                                                        
EXECUTIVE
UNITED AIR LINES, INC.
 

By: /s/ Glenn F.
Tilton                                                                    /s/
Douglas A. Hacker
      Name: Glenn F.
Tilton                                                              Douglas A.
Hacker
      Title: Chairman, President and
      Chief Executive Officer